Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claim 1, 2, 8, 10-11, 14 are cancelled.
Claims 3-7, 9, 12-13, 15, 16 and 17 are pending and examined herein.
Claims 3-7, 9, 12-13, 15, 16 and 17 are rejected.
Claims 15, 16 and 17 are objected to.

Applicant’s Response
Applicant’s response filed on 28 March 2022 has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
In this office action the text presented in italics corresponds to the Applicant’s explicit recitation in the Substitute Specification filed on 28 March 2022 and in the amended claims filed 28 March 2022.

Drawings
	The amended drawings filed on 28 March 2022 are accepted.

Specification
	The substitute Specification filed on 28 March 2022 is accepted.

Claim Objections
Claims 15, 16 and 17 are objected to because of the following informalities: 
In claim 15, the transitional phrase “wherein” should be inserted between “claim 17” and “the external measuring unit”. The following amendment is suggested: “The system of claim 17, wherein the external measuring unit...”
In claim 16, line 7 the semicolon after “housing”  should be replaced by a comma (,).
In claim 16, line 9 the semicolon after “diagnosis”  should be replaced by a comma (,).
In claim 16, line 11 the semicolon after “addressable”  should be replaced by a comma (,).
In claim 16, line 16 “and” should be added after the semicolon(;) and the transitional phrase “wherein” should de added before “the microprocessor” at line 17. The following amendment is suggested:
“wherein the handheld palm electrocardiogram device collects ECG from hands of the patient in contact with the ECG electrodes; and
wherein the microprocessor is configured to: 
present, on the display....”.
In claim 16, line 38 the verb “measuring” should be replaced with its corresponding verb base (infinitive) form as “measure” since this is a function for which the processor is configured to and, the functions for which the processor is configured to are recited in the claim in the base (infinitive) form. 
In claim 16, line 46 the verbs “recording”  and “storing” should be replaced with their corresponding verb base (infinitive) form as “record” and “store” since this is a function for which the processor is configured to and, the functions for which the processor is configured to are recited in the claim in the base (infinitive) form. 
In claim 17, line 1  the comma between “system” and “comprising” should be deleted.
In claim 17, line 10 the semicolon after “diagnosis”  should be replaced by a comma (,).
In claim 17, line 11 the semicolon after “addressable”  should be replaced by a comma (,).
In claim 17, line 17 “and” should be added after the semicolon(;), the transitional phrase “wherein” should de added before “the microprocessor” at line 18 and, “is” should be inserted between “microprocessor” and “configured to”. The following amendment is suggested:
“wherein the handheld palm electrocardiogram device collects ECG from hands of the patient in contact with the ECG electrodes; and
wherein the microprocessor is configured to perform a method...”. 
  Appropriate correction is required.

Claim Interpretation under 35 USC Sixth Paragraph
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 16, lines 17-46, the “microprocessor configured to:
present, on the display of the handheld palm electrocardiogram device, a list of tests, wherein the patient can select a test from the list of tests;
present, on the display, of the handheld palm electrocardiogram device, real-time step-by-step instructions and guidance on how to place hands on the handheld palm electrocardiogram device and to aid the patient in performing the selected test for the cardiovascular autonomic neuropathy diagnosis; 
present  a first graphical component, on the display of the handheld palm electrocardiogram device, instructing the patient about an action to be performed towards an examination of the patient and indicating than an exhalation pressure parameter is being measured; 
continuously update in real- time, the first graphical component, as the exhalation pressure is being measured, until at least an end of a time period associated with the examination of the patient; 
present and continuously update in real-time, a second graphical component, on the display of the handheld palm electrocardiogram device, providing feedback to indicate a remaining time of the time period associated with examination of the patient;
measuring the exhalation pressure during the time period associated with the examination of the patient;
measure, via the ECG electrodes of the handheld palm electrocardiogram device, a heart rate of the patient during the time period associated with the examination of the patient; and 
calculate a heart rate variability of the patient for the the time period associated with the examination based on the heart rate of the patient; and 
present a third graphical component indicating the heart rate variability to be presented on the display of the handheld palm electrocardiogram device; and 
recording results of the examination and storing in a memory.
In claim 17, lines 18-47, the “microprocessor configured to execute a method, wherein the method comprises:
presenting, on the display of the handheld palm electrocardiogram device, a list of tests, wherein the patient can select a test from the list of tests;
presenting, on the display of the handheld palm electrocardiogram device, real-time step-by-step instructions and guidance on how to place hands on the handheld palm electrocardiogram device and to aid the patient in performing the selected test for the cardiovascular autonomic neuropathy diagnosis; 
presenting  a first graphical component, on the display of the handheld palm electrocardiogram device, instructing the patient about an action to be performed towards an examination of the patient and indicating that a physiological parameter is being measured; 
continuously updating in real- time, the first graphical component, as the physiological parameter is being measured, until at least an end of a time period associated with the examination of the patient; 
presenting and continuously updating in real-time, a second graphical component, on the display of the handheld palm electrocardiogram device, providing feedback indicating a remaining time of the time period associated with examination of the patient;
measuring the physiological parameter during the time period associated with the examination of the patient;
measuring, via the ECG electrodes of the handheld palm electrocardiogram device, a heart rate of the patient during the time period associated with the examination of the patient; 
calculating a heart rate variability of the patient for the the time period associated with the examination based on the heart rate of the patient; 
presenting a third graphical component indicating the heart rate variability on the display of the handheld palm electrocardiogram device; and 
recording results of the examination and storing in a memory.
The microprocessor in each of claims 16 and 17 are interpreted under 35 U.S.C. 112 sixth paragraph as a computer-implemented means plus function limitation since the “microprocessor” is a generic placeholder that is coupled with functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
MPEP section 2181 (II)(B) sets forth that for a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a general purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., “means for storing data”), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor. In In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316, 97 USPQ2d 1737, 1747 (Fed. Cir. 2011) (citations omitted), the court stated: 
Those cases involved specific functions that would need to be implemented by programming a general purpose computer to convert it into a special purpose computer capable of performing those specified functions. By contrast, in the seven claims identified above, Katz has not claimed a specific function performed by a special purpose computer, but has simply recited the claimed functions of ‘processing,’ ‘receiving,’ and ‘storing.’ Absent a possible narrower construction of the terms ‘processing,’ ‘receiving,’ and ‘storing,’ discussed below, those functions can be achieved by any general purpose computer without special programming. As such, it was not necessary to disclose more structure than the general purpose processor that performs those functions. Those seven claims do not run afoul of the rule against purely functional claiming, because the functions of ‘processing,’ ‘receiving,’ and ‘storing’ are coextensive with the structure disclosed, i.e., a general purpose processor. 

To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241. (“Aristocrat was not required to produce a listing of source code or a highly detailed description of the algorithm to be used to achieve the claimed functions in order to satisfy 35 U.S.C. § 112 ¶ 6. It was required, however, to at least disclose the algorithm that transforms the general purpose microprocessor to a ‘special purpose computer programmed to perform the disclosed algorithm.’” (quoting WMS Gaming, 184 F.3d at 1349, 51 USPQ2d at 1391.)) An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or “in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623; see also Intel Corp. v. VIA Techs., Inc., 319 F.3d 1357, 1366, 65 USPQ2d 1934, 1941 (Fed. Cir. 2003); In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir.1997); Typhoon Touch Inc. v. Dell Inc., 659 F.3d 1376, 1385, 100 USPQ2d 1690, 1697 (Fed. Cir. 2011); In re Aoyama, 656 F.3d at 1306, 99 USPQ2d at 1945. 
In the instant claims, the algorithm required to transform the general purpose processor (microprocessor) to perform the recited functions is disclosed in figures 5-6. These figures show the presentation of a list of tests, the step-by step instruction on how to place the hands on the handheld palm electrocardiogram and the instructions pertaining actions to be performed during a test. The algorithms required to present graphical components, measure physiological parameters including exhalation pressure and heart rate, calculate heart rate variability, record data and store data are steps which are known in the art and, which are basic functions of a sensors and microprocessors and therefore they do not need to be disclosed. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim interpretation of non-limiting claim recitations
The following recitations do not limit the scope of the claimed device and the claim system for the reasons stated below:
“.....for aiding in self-performing of the examination” in claims 7 and 13. This recitation is directed to an intended use of the step-by step instructions.
“.....wherein the handheld palm electrocardiogram device facilitates patient self-measuring and recording of tests for the cardiovascular autonomic neuropathy diagnosis” in claim 16, lines 8-9 and in claim 17, lines 9-10. This recitation merely informs of an intended outcome of the use of the handheld electrocardiogram device. This recitation does not give meaning or purpose to the devices recited in claims 16 and 17 because the claims do not recite that self-measurement and recording of tests are carried out by the recited device and system. See MPEP 2111.04
“.....wherein the patient can select a test from the list of tests” in claim 16, line 19 and in claim 17, line 20. This recitation merely informs what a patient can do with the list of tests presented on the display. This recitation does not give meaning or purpose to the devices recited in claims 16 and 17 because it does not recite that the devices or, any component of the devices is configured to receive a selection of a test from the list of tests or, that the method performed by the microprocessor of claim 17 includes a step of receiving a selection of a test from the list of tests. See MPEP 2111.04. If the Applicant’s intention is to set forth that the device includes a structural component configured to receive a patient selection of a test from the list of tests presented on the display, the claim should be amended accordingly.
“.....to aid the patient in performing the selected test for the cardiovascular autonomic neuropathy diagnosis” in claim 16, lines 22-23 and in claim 17, lines 23-24. This recitation is directed to an intended outcome of the instructions presented on the display.
“.....to indicate a remaining time of the time period associated with examination of the patient”  in claim 16, lines 33-34. This recitation is an intended use of the provided feedback.
“....to receive input from an external measuring unit” in claim 17 line 8. This recitation is directed to and intended use of the input port.

Claim Rejections - 35 USC § 112
Second Paragraph

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 9, 12-13, 15, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Claim 7 recites: “The handheld palm electrocardiogram device of claim 16, wherein the microprocessor is further configured to: present on the display of the handheld palm electrocardiogram device, step-by-step instructions to the patient for aiding in self-performing of the examination”.
The claim is unclear because there is no recitation in claim 16, from which claim 7 depends, that an examination is performed or, that the patient is self-performing an examination. The claim is unclear as to what do the step-by-step instructions presented in the display pertain to. Clarification is requested.
Claim 9 recites: “The handheld palm electrocardiogram device of claim 16, wherein the microprocessor is further configured to: present one or more results of the examination of the patient on the display subsequent to the time period associated with the examination”.
The claim is unclear because there is no recitation in claim 16, from which claim 9 depends, that results for an examination are generated or obtained or, than an examination of the patient is carried out. The claim is unclear as to what is the source of the results presented on the display. Clarification is requested.
Claim 12 recites: “The system of claim 17, further comprising measuring, via the pressure transducer, a hand grip squeeze pressure of the patient during the time period associated with the examination”.
The recitation that the recited system comprises a step of measuring a hand grip squeeze is unclear because said recitation is directed to an action and, a system is limited by structural elements and, by the functions which said structural elements are configured to perform. While the claim recites that the step of measuring is performed via the pressure transducer, this recitation merely informs the means used to perform said step but does not limit the scope of the recited system by providing a functional limitation to the pressure transducer. If the Applicant’s intention is to set forth that the pressure transducer is configured to measure a hand grip squeeze pressure, the claim should be amended accordingly. Clarification is requested.
Claim 13 recites: “The system of claim 17, further comprising: presenting, on the display of the handheld palm electrochemical device, step-by-step instructions for aiding the patient in self-performing on the examination of the patient”.
Firstly, the recitation that the recited system comprises a step of presenting step-by-step instructions is unclear because said recitation is directed to an action and, a system is limited by structural elements and, by the functions which said structural elements are configured to perform. This recitation does not set forth what element of the system is performing said action. The Applicant asked to clarify whether the recited  step is one of the steps of the method executed by the processor or, whether the recited step is an action for which the microprocessor or, other physical component of the system is configured to perform. Secondly, the claim is unclear because there is no recitation in claim 17, from which claim 13 depends, that an examination is performed or, that the patient is performing an examination. The claim is unclear as to what do the step-by-step instructions presented in the display pertain to. Clarification is requested.
Claim 16, lines 10-11 and claim 17, lines 11-12 recite: “.....wherein the ECG electrodes are separated and separately addressable.”
The recitation that the electrodes are “separated” without setting forth what they are separated from or, what separates the electrodes is unclear. The Applicant is asked to clarify whether the electrodes are separated from each other, or whether the electrodes are separated by a barrier or other structure or, whether the electrodes are separated from the housing. Clarification is requested.
Claim 16, lines 14-16 and claim 17, lines 15-17 recite: “.....wherein the handheld palm electrocardiogram device collects ECG data from hands of the patient in contact with the ECG electrodes”.
This recitation is unclear because ECG (electrocardiogram) data is not collected from hands.  An ECG test provides information on the electrical activity of the heart. The electrical activity which provides the data for the ECG does not originate from the hands but form the heart. During an ECG test electrical signals from the heart are collected via electrodes placed on a patient’s body. If the Applicant’s intention is to set forth that the handheld electrocardiogram device collects ECG data through the patient’s hands while the hands are in contact with the ECG electrodes, the claims should be amended accordingly. Clarification is requested.
Claim 16, lines  20-23 and claim 17, lines 21-24 recite: “.....present (presenting), on the display, of the handheld palm electrocardiogram device, real-time step-by-step instructions and guidance on how to place hands on the handheld palm electrocardiogram device and to aid the patient in performing the selected test for the cardiovascular autonomic neuropathy diagnosis”.
The claims are unclear because there is no recitation in the claims for a selected test for the cardiovascular autonomic neuropathy diagnosis. While claim 16 (line 19) and claim 17 (line 20) recite “.....wherein the patient can select a test from the list of tests”, as explained in the section of claim interpretation of non-limiting recitations above, this recitation merely informs what a patient can do with the list of tests presented on the display. There is no recitation in the claims that the device of claims 16 and 17 is configured to receive a selection from the patient for a test from a list of tests or, that the method performed by the microprocessor of claim 17 includes a step of receiving a selection from the patient for a test from a list of tests. Further, there is no recitation in the claims for a cardiovascular autonomic neuropathy diagnosis or, that a cardiovascular autonomic neuropathy is being diagnosed.  While claim 16, lines 8-9 and claim 17, lines 9-10 recite that “.....the handheld palm electrocardiogram device facilitates patient self-measuring and recording of tests for the cardiovascular autonomic neuropathy diagnosis”  this recitation does not limit the scope of the claimed device since it merely informs of an intended outcome of the use of the handheld electrocardiogram device. See claim interpretation of non-limiting claim recitations above. Clarification is requested.
Claim 16, lines 25-28 recites: “.....present  a first graphical component, on the display of the handheld palm electrocardiogram device, instructing the patient about an action to be performed towards an examination of the patient and indicating that an exhalation pressure parameter is being measured”.
This recitation is unclear as to what is the basis for the indication, by the first graphical component, that an exhalation pressure parameter is being measured. There is no recitation in the claim that an exhalation pressure parameter is being measured. The claim recites that the device comprises  a pressure transducer (see line 4) and that the processor is configured to “measuring the exhalation pressure during the time period associated with the examination of the patient”. See claim 16, lines 38-39. If the Applicant’s intention is to set forth that the pressure transducer is configured to measure an exhalation pressure parameter and that said parameter is conveyed to the microprocessor for presentation in the first graphical component, the claim should be amended accordingly. Clarification is requested.
Claim 16, lines 29-31 recites: “.....continuously update in real-time, the first graphical component, as the exhalation pressure is being measured, until at least an end of a time period associated with the examination of the patient”.
Firstly,  there is lack of antecedent basis in the claim for “the exhalation pressure is being measured”. Claim 16, lines 27-28 recites “...an exhalation pressure parameter is being measured”. Clarification is requested. Secondly, the recitation that the first-graphical component is updated until at least an end of a time period associated with the examination of the patient  is unclear because the claim does not recite that an actual examination of the patient in taking place and, that said examination is associated with a time period. Claim 16, lines 26-27 recites that the graphical component instructs the patient about an action to be performed towards an examination of the patient. The definition of the word “towards” is in the direction of or, in relation to. As such, the claim only recites that the first graphical component provides instructions about an action to be performed  in relation to (towards) an examination of the patient. There is no recitation that the examination of the patient actually takes place and that said examination is performed for a period of time. Clarification is requested.
Claim 16, lines 17 and 32-33 recites: “the microprocessor is configured to:.....present and continuously update in real-time, a second graphical component, on the display of the handheld palm electrocardiogram device, providing feedback to indicate a remaining time of the time period associated with examination of the patient”.
The Applicant is asked to clarify whether the “providing feedback” pertains to an action performed by the processor or, whether this recitation is intended to set forth that the intended use of the second graphical component is to provide feedback. Clarification is requested.
Claim 16, lines 17 and 38-39 recites: “the microprocessor is configured to:.....measuring the exhalation pressure during the time period associated with the examination of the patient”.
The recitation that the microprocessor is configured to measuring the exhalation pressure is unclear because a processor does not include means to make measurements of exhalation pressure. A processor may be configured to receive measurement data from a sensor, for example, and analyze said data for a specific purpose. Clarification is requested.
Claim 16, lines 17 and 40-41 recites: “the microprocessor is configured to:.......measure, via the ECG electrodes of the handheld palm electrocardiogram device, a heart rate of the patient during the time period associated with the examination of the patient”.
The claim is unclear because a processor cannot be configured to measure heart rate. A processor, as it is known in the art, does not include means measure heart rate. Heart rate is a parameter calculated from ECG data or, from a plethysmography signal. If the Applicant’s intention is to set forth that the processor is configured to calculate a heart rate from ECG data collected via the ECG electrodes, the claim should be amended accordingly. Clarification is requested.
Claim 16, lines 17 and 44-45 recites: “the microprocessor is to configured to.....present a third graphical component indicating the heart rate variability to be presented on the display of the handheld palm electrocardiogram device”.
The recitation that the microprocessor is configured to present a graphical component followed by the recitation of  “to be presented on the display” of the handheld palm electrocardiogram device is unclear.  The Applicant is asked to clarify whether it is the third graphical component or, the heart rate variability or, an indication of the heart rate variability the element “to be presented on the display”. Clarification is requested.
Claim 16, line 46 recites: “recording results of the examination and storing in a memory”. 
Firstly, the claim is unclear because there is no recitation in the claim that results are generated for an examination. It is unclear what is being recorded. Secondly,  the recitation of “storing” without setting forth what is being stored in unclear. The Applicant is asked to clarify what is being stored. Clarification is requested.
Claim 17, lines 26-29 recites: “.....presenting  a first graphical component, on the display of the handheld palm electrocardiogram device, instructing the patient about an action to be performed towards an examination of the patient and indicating that a physiological parameter is being measured”.
This recitation is unclear as to what is the basis for indicating by the first graphical component that a physiological parameter is being measured. There is no recitation in the claim that a physiological  parameter is being measured. Clarification is requested.
Claim 17, lines 30-33 recites: “.....continuously updating in real-time, the first graphical component, as the physiological parameter is being measured, until at least an end of a time period associated with the examination of the patient”.
The recitation that the first-graphical component is updated until at least an end of a time period associated with the examination of the patient  is unclear because the claim does not recite that an actual examination of the patient in taking place and, that said examination is associated with a time period. Claim 17, lines 26-29 recites that the first graphical component instructs the patient about an action to be performed towards an examination of the patient. The definition of the word “towards” is in the direction of or, in relation to. As such, the claim only recites that the first graphical component provides instructions about an action to be performed  in relation to (towards) an examination of the patient. There is no recitation that the examination of the patient actually takes place and that said examination is performed for a period of time. Clarification is requested.
Claim 17, lines 18 and 34-36 recites: “the method comprises:.....presenting and continuously updating in real-time, a second graphical component, on the display of the handheld palm electrocardiogram device, providing feedback to indicate a remaining time of the time period associated with examination of the patient”.
The Applicant is asked to clarify whether the “providing feedback” pertains to a step of the method performed by the recited microprocessor or, whether this recitation is intended to set forth that the intended use of the second graphical component is to provide feedback. Clarification is requested.
Claim 17, lines 18 and 41-42 recite: “the microprocessor configured to perform a method, wherein the method comprises:....measuring, via the ECG electrodes of the handheld palm electrocardiogram device, a heart rate of the patient during the time period associated with the examination of the patient”.
The recitation of measuring heart rate via the ECG electrodes is unclear. Heart rate is a parameter calculated from ECG data or, from a plethysmography signal. Heart rate per se cannot be measured via ECG electrodes. The ECG electrodes may provide an ECG signal from which heart rate can be determined or calculated. If the Applicant’s intention is to set forth that the method performed by the microprocessor comprises a step of calculating a heart rate from ECG data collected via the ECG electrodes, the claim should be amended accordingly. Clarification is requested.
Claim 17, line 47 recites: “recording results of the examination and storing in a memory”. 
Firstly, the claim is unclear because there is no recitation in the claim that results are generated for an examination and therefore, it is unclear what is being recorded. Secondly, the recitation of “storing” without setting forth what is being stored in unclear. The Applicant is asked to clarify what is being stored. Clarification is requested.
Claims 3-6 and 15 are rejected for depending on a rejected base claim.
35 USC 112 Second Paragraph Rejections- Response to Arguments
Applicant’s arguments filed 28 March 2022 have been considered. A new grounds of rejection based on further consideration of the claims and the amendments herein has been set forth.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A. Claims 12-13, 15 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 
The rejection herein is maintained from the previous office action.
Claim 17 recites a system comprising a handheld palm electrocardiogram device, 
wherein the handheld palm electrocardiogram device comprises:
a housing with integrated electrocardiogram (ECG) electrodes, a pressure transducer, a display, and a microprocessor, 
wherein the pressure transducer, the display, and the microprocessor are within the housing and ECG electrodes are external to and part of to the housing;   
an input port to receive input for an external measuring unit; 
wherein the handheld palm electrocardiogram device facilitates patient self-measuring and recording of tests for the cardiovascular autonomic neuropathy diagnosis;
 wherein the ECG electrodes are separated and separately addressable; 
wherein the handheld palm electrocardiogram device collects ECG from hands of the patient in contact with the ECG electrodes; 
the microprocessor is configured to perform a method, wherein the method comprises: 
presenting, on the display of the handheld palm electrocardiogram device, a list of tests, wherein the patient can select a test from the list of tests;
presenting, on the display of the handheld palm electrocardiogram device, real-time step-by-step instructions and guidance on how to place hands on the handheld palm electrocardiogram device and to aid the patient in performing the selected test for the cardiovascular autonomic neuropathy diagnosis; 
presenting  a first graphical component, on the display of the handheld palm electrocardiogram device, instructing the patient about an action to be performed towards an examination of the patient and indicating that a physiological parameter is being measured; 
continuously updating in real- time, the first graphical component, as the physiological parameter is being measured, until at least an end of a time period associated with the examination of the patient; 
presenting and continuously updating in real-time, a second graphical component, on the display of the handheld palm electrocardiogram device, providing feedback indicating a remaining time of the time period associated with examination of the patient;
measuring the physiological parameter during the time period associated with the examination of the patient;
measuring, via the ECG electrodes of the handheld palm electrocardiogram device, a heart rate of the patient during the time period associated with the examination of the patient; 
calculating a heart rate variability of the patient for the the time period associated with the examination based on the heart rate of the patient; 
presenting a third graphical component indicating the heart rate variability on the display of the handheld palm electrocardiogram device; and 
recording results of the examination and storing in a memory.
The claim is directed to neither a “process” nor a “machine” but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101  which is drafted so as to set forth the statutory classes of invention in the alternative only.
35 USC 101 Rejection- Response to Arguments
Applicant’s arguments filed 28 March 2022 have been considered. 
(A) Claim 3-7, 9, 11 and 16, as currently amended appear to be patent-eligible under 35 USC 101 because, while claim 16 recites an abstract idea as a mathematical concept: calculate a heart rate variability, the elements recited in addition to said abstract idea, when considered in combination, are not well-understood, routine and conventional in the field and thereby provide an improvement under step 2(B) of the patent-eligibility analysis.
(B) With regard to claims 12, 13, 15 and 17, the Applicant asserts that “Claims 12-3, 15 and 17 have been amended to recite a system” and “thus, the claims fall within at least one of the four categories of the patent eligible subject matter”.
It is respectfully submitted that this argument is not persuasive. Independent claim 17 has been amended to recite a system comprising a microprocessor configured to perform a method, wherein the method comprises: presenting.... a list of test,...; presenting.... real-time step-by-step instructions....;presenting a first graphical component.....; continuously updating in real-time the first graphical component....”. As such, the claim recites limitations to a system and limitation to a method and it does not fall into one of the four statutory classes of invention.
To obviate this rejection, the Examiner suggests amending the claim to recite that the microprocessor is configured to perform the steps recited as part of the method.

35 USC 102 and 103 Rejections-Response to Arguments
Applicant’s arguments filed 28 March 2022 have been considered. 
Claims 3-7, 9, 12-13 and 15-17, as currently amended, appear to be free of art under 35 USC 102 and 103, as the prior art does not teach or fairly suggests a handheld palm electrocardiogram device comprising a housing with integrated electrocardiogram electrodes (ECG), a display, a pressure transducer and a microprocessor integrated within the housing, wherein the ECG electrodes are external to and, part of the housing and, are separately addressable. The prior art does not teach or fairly suggests a device configured to present, on the display, a list of tests and step-by-step instructions and guidance on how to place hands on the handheld electrocardiogram device and, configured to present graphical components instructing the patient on the performance of a test and to proving feedback pertaining the remaining time of a test. The cited prior art to Kraf teaches a device for performing an autonomic Nervous System (ANS) test. The system includes ECG electrodes an provides instructions to the patient, however the ECG electrodes are not part of the housing of the device, the electrodes are not separately addressable and the instructions provided to the patient pertain to the proper breathing and posture regiment to be performed during the test. Further, the system by Kraf does not include a pressure transducer.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/Examiner, Art Unit 1631         
                                                                                                                                                                                               /Lori A. Clow/Primary Examiner, Art Unit 1631